DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
Claims 1-17 are currently pending.  In response to the Office Action mailed 10/28/2021, applicant newly added claim 17
Response to Arguments
Applicant’s arguments, see Remarks, filed 1/28/2022, with respect to claim 1 has been fully considered and are persuasive. 
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the active liquid crystal film or the polarizer is encapsulated by an encapsulating agent between the first and second outer substrates and wherein a shrinkable film adjacent to any one of the first and second outer substrates is further comprised.”
Claims 2-16 are allowable due to dependency to claim 1.
US 20060062934 A1 to Hayashi et al. for instance, taken alone or in combination with the prior art of record, fails to teach or disclose, in light of the specifications, the recited claim 
However, Hayashi does not disclose that “the active liquid crystal film or the polarizer is encapsulated by an encapsulating agent between the first and second outer substrates and wherein a shrinkable film adjacent to any one of the first and second outer substrates is further comprised.”  Hayashi discloses that the shrinkable film is removed during the manufacturing process (See para 110).  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 1.  
Regarding Claim 17.  The prior art of record, taken alone or in combination, fails to teach or disclose, in light of the specifications, “the active liquid crystal film is encapsulated by an encapsulating agent between the first and second outer substrates, wherein a shrinkable film adjacent to any one of the first and second outer substrates is further comprised, wherein the encapsulating agent is present on an upper part, a lower part, and a side of the active liquid crystal film, wherein the shrinkable film is present inside or outside the first or second outer substrate and wherein an adhesive film is between the shrinkable film and the outer substrate.”

An optical device, comprising: a first outer substrate (Fig. 6, transparent films 4c ); a second outer substrate disposed opposite to the first outer substrate (Fig. 6 transparent films 1c); and an active liquid crystal film (Fig. 6 polarizer 4a and liquid crystal cell 5), wherein the active liquid crystal film is laminated between the first and second outer substrates (Fig. 6 para 134, describes attaching layers with adhesives), wherein the active liquid crystal film comprises two base films disposed opposite to each other and an active liquid crystal layer between the two base films (Fig. 6 retardation film 2 and transparent protective films 4b).
However, Hayashi does not disclose that “the active liquid crystal film is encapsulated by an encapsulating agent between the first and second outer substrates, wherein a shrinkable film adjacent to any one of the first and second outer substrates is further comprised, wherein the encapsulating agent is present on an upper part, a lower part, and a side of the active liquid crystal film, wherein the shrinkable film is present inside or outside the first or second outer substrate and wherein an adhesive film is between the shrinkable film and the outer substrate.”  Hayashi discloses that the shrinkable film is removed during the manufacturing process (See para 110).  Therefore, the prior art of record taken alone or in combination fails to teach or disclose, in light of the specifications, the recited claim limitations of claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMOND C LAU whose telephone number is (571)272-5859. The examiner can normally be reached M-Th 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571) 272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDMOND C LAU/Primary Examiner, Art Unit 2871